WRIT GRANTED AND MADE PEREMPTORY:
Plaintiffs-respondents, Leroy Tevy and Hazel Tevy, have continued to refuse to participate in the medical review panel proceedings in this case. The very purpose of the medical review panel legislative enactment is to require a complainant to participate in proceedings before the panel as a prerequisite to his filing judicial proceedings in pursuit of his medical malpractice claim; to hold otherwise would thwart the very purpose of the statute; therefore, respondents must participate in the proceedings before the medical review panel. The trial court erred in refusing to order this participation.
THEREFORE, IT IS ORDERED that the trial court’s judgment denying the Motion to Compel Participation Before a Medical Review Panel filed by defendant-relator, Elmo J. Laborde, Sr., M.D., be and the same is hereby reversed. Respondents are hereby ordered to participate in the medical review process to the extent required by law.